Order filed, January 06, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00857-CR
                                 ____________

                             JAN VODA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCR-168548


                                     ORDER

      The reporter’s record in this case was due November 28, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kelly Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM